Citation Nr: 0800523	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to 
December 2001.  She had an additional period of active duty 
from January 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from August 1990 to 
December 2001.  Her DD 214, Certificate of Release or 
Discharge from Active Duty, noted the reason for discharge 
was for the veteran to enter an officer training program.  
Block 18 of the DD 214 provided information on an Army 
Reserve unit at Fort Hood, Texas, that would be the veteran's 
unit.  Her local command was listed as Detachment 1, 4003 GSU 
W8MD02, Building 1001, Ft. Hood, TX.  It was further noted 
that the command she was transferred to was the U. S. Army 
Reserve Control Group (Reserve Officer Training Corps 
(ROTC)), Army Personnel Command (AR-PERSCOM), located in St. 
Louis, Missouri, and Headquarters of the 4th U. S. Army ROTC 
region.  

Some of the veteran's personnel records were associated with 
the claims folder.  However, they are incomplete and document 
her original enlistment in August 1990, several 
reenlistments, and several extensions of her enlistment 
periods.  The records do not provide any information on her 
discharge in December 2001 and her entry into an officer 
training program or an ROTC program.  The personnel records 
do not relate to the veteran's service beyond December 2001.

The veteran submitted her claim for VA disability 
compensation benefits in October 2002.  She submitted a VA 
Form 21-526, Veteran's Application for Compensation and/or 
Pension.  The veteran signified she was assigned to an active 
reserve unit in Block 18a of the form and identified the unit 
as the 4003rd GSU, Ft. Hood, Texas.  She also reported that 
she did not have an inactive duty reserve obligation.  

The veteran was granted service connection for a number of 
disabilities by way of a rating decision dated in March 2003.  
The disabilities included sleep apnea, evaluated as 50 
percent disabling, right hip trochanteric bursitis, 10 
percent disabling, residuals of left foot fractures, 10 
percent disabling, postoperative scar of the lower abdomen, 
10 percent disabling, right knee patellofemoral pain syndrome 
(PFS), 10 percent disabling, left knee PFS, 10 percent 
disabling, and fatigue, chest pains, irritable bowel syndrome 
symptoms with pains, hot flashes, forgetfulness and 
headaches, 10 percent disabling.  The veteran's combined 
disability evaluation was 80 percent, effective from December 
16, 2001, the day after her discharge from service in 
December 2001.  In April 2005, the RO modified the awards to 
exclude from compensation the period from January 18 to June 
6, 2003.

The veteran submitted her current claim for entitlement to a 
TDIU rating in June 2003.  She reported that she last worked 
full time in December 2001 and that this was also the time 
her disabilities affected her full time employment.  She said 
she was too disabled to work as of December 2001, the time of 
her discharge from active duty.  She said she left her last 
job because of her disability.  This would mean she left 
active duty because of her disabilities and this is not 
reported on her DD 214 or any other military record.  She 
listed no other employment on the VA Form 21-8940 Veteran's 
Application for Increased Compensation Based on 
Unemployability.

The veteran served on active duty from January 2003 to June 
2003 in support of Operation Enduring Freedom.  Her DD 214 
for that period reflects that she had prior inactive service 
of 1 year, 1 month, and 1 day.  This means she was in the 
Army Reserve essentially from the time of her discharge in 
December 2001.  The DD 214 does not indicate whether the 
veteran is a member of the select, or active reserve, or the 
individual ready reserve (IRR).  As an active reserve member 
she would generally have drill and active duty for training 
requirements.  As a member of the IRR, she would not have to 
meet those requirements.  In either case, there would be 
additional records pertaining to the veteran.  

The DD 214 also states that the veteran was released from 
active duty having completed her required active service.  
She was not discharged from any status, e.g. discharged from 
her Reserve status.  Thus her service in the Army Reserve 
continued.  She was released to what appears to be the same 
unit she was assigned to at Ft. Hood in December 2001.  

The veteran submitted a new VA Form 21-8940 in October 2003.  
She included information regarding her active duty from 
January 2003 to June 2003 as employment.  She also said she 
worked for a local school district from October 2002 to 
December 2002 for a total of 20 hours.  She again reported 
the date she was too disabled to work - December 2001 - 
despite her six months of active duty in 2003.  

The veteran submitted a statement wherein she said she was 
involuntarily called to active duty by her Reserve unit in 
January 2003.  She stated she was released from active duty 
because of her VA disability claim that was granted in April 
2004 [sic].  She did not address her status with the Army 
Reserve other than to note she had been recalled to active 
duty.

The Board notes that the RO received information from the 
Defense Manpower Data Center (DMDC) that showed the veteran 
as having 167 training days in Fiscal Year 2003 and 4 
training days in Fiscal Year 2004.  The information was noted 
on VA Form 21-8951, Notice of Waiver of VA Compensation or 
Pension to Receive Military Pay and Allowances.  

The veteran did not respond to the days listed for Fiscal 
Year 2003 but she stated that she had no training days for 
Fiscal Year 2004.

In her Substantive Appeal, the veteran reported that her unit 
was activated in 2003 and that she had not attended any drill 
sessions or inactive duty after her release from active duty.  
She did not address what her status was with the Reserves 
from the date of her discharge in December 2001.  

A Report of Contact documenting a conversation with a VA 
Vocational Rehabilitation and Counseling program analyst and 
the veteran in May 2004 shows that the veteran had 30 months 
of education benefits left and was going to go to school 
part-time to use the benefits.  The veteran asked that her 
application for vocation rehabilitation not be processed.  

In the June 2005 statement of the case the RO concluded that 
the veteran was a drilling Reservist and considered fit for 
duty.  Her Reserve status, however, must be clarified.  She 
indicated that she was assigned to an active Reserve unit 
with her claim of October 2002.  However, she has denied 
being required to do drills, at least since her release from 
active duty in June 2003.  The records associated with her 
entire Reserve service must be obtained and associated with 
the claims folder.  This would include the personnel records 
to show exactly what her status was as well as all service 
medical records (SMRs) related to her Reserve service.  

Although the veteran has maintained that she is not a 
drilling Reservist, she has not provided any documentation of 
her military status.  If the veteran has records she can 
submit that document her status with the Reserves, she should 
be asked to submit them in support of her claim as well.  

Upon completion of the other development, the veteran should 
be afforded VA examinations to assess her level of 
disability.  The last such examinations of record, aside from 
a more recent increased evaluation/service connection claim, 
are from December 2003.  

Finally, there is a VA outpatient treatment entry, dated in 
June 2005, that reported the veteran wanted a 100 percent VA 
rating and Social Security Administration (SSA) disability.  
The veteran has not reported that she has submitted such a 
claim or is in receipt of SSA disability benefits.  She 
should be asked about this on remand.  If such a claim has 
been decided, the records relating to the claim should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated her for 
her service-connected disabilities 
since June 2003.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  

2.  The veteran should be requested 
to provide any evidence she has 
regarding her status with the Army 
Reserve following her discharge from 
active duty in December 2001.  

3.  The veteran should also be asked 
if she has submitted a claim for SSA 
disability compensation.  If, and 
only if, such a claim has been 
decided, the SSA should be contacted 
and the records pertinent to the 
veteran's claim for Social Security 
disability benefits, as well as the 
medical records relied upon 
concerning that claim, should be 
requested.

4.  The RO must contact the 
appropriate agency or record holder 
and obtain the veteran's complete 
service personnel records and 
service medical records for her Army 
Reserve service.  It appears such 
service extends from the veteran's 
discharge from active duty in 
December 2001, or soon thereafter, 
to a date not yet established but at 
least through June 2003.  All 
efforts to locate the records must 
be documented in the claims folder.  
The RO is referred to the veteran's 
DD 214's for information on possible 
record sources.  

5.  Upon completion of the above 
development, the veteran should be 
afforded with the appropriate VA 
examination(s) to assess the current 
level of disability for her 
respective service-connected 
disabilities.  The claims folder 
should be made available to each 
examiner for review in conjunction 
with the examination.

The examiner(s) must opine as to 
whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, 
it is at least as likely as not that 
her service-connected disabilities, 
either alone or in the aggregate 
render her unable to secure or 
follow a substantially gainful 
occupation.  All findings and 
conclusions should be set forth in a 
legible report.

6.  Then the RO should re-adjudicate 
the claim.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case that addresses all of the 
evidence added to the record and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

